Citation Nr: 0317612	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for retained foreign 
bodies, mild degenerative changes, left shoulder, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for retained foreign 
body, multiple, cervical neck of right humerus, mild scarring 
and mild irritative phenomena, mild degenerative changes, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for retained foreign 
body, right knee, with mild scarring and mild degenerative 
changes, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1951 until 
October 1952.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a December 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO, and 
VA's duties to notify and assist in development have been 
met.  

2.  The veteran's right arm is his dominant upper extremity.

3.   The veteran's retained foreign bodies, mild degenerative 
changes, left shoulder are currently productive of complaints 
of pain; objectively, there was no swelling, erythema or 
instability of the left shoulder, strength was full and 
shoulder elevation was, at its worst, to 150 degrees

4.  The veteran's retained foreign body, multiple, cervical 
neck of right humerus, mild scarring and mild irritative 
phenomena, mild degenerative changes, is currently productive 
of complaints of pain; objectively, there was no swelling, 
erythema or instability of the right shoulder, strength was 
full and shoulder elevation was, at its worst, to 150 degrees

5.  The veteran's retained foreign body, right knee, with 
mild scarring and mild degenerative changes, is currently 
productive of complaints of pain; objectively, 
there was no swelling, effusion or instability, and the 
veteran's range of motion was from 0 to 130 degrees.  

6.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for retained foreign bodies, mild degenerative 
changes, left shoulder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 5010 
(2002).

2.  The schedular criteria for an evaluation in excess of 10 
percent for retained foreign body, multiple, cervical neck of 
right humerus, mild scarring and mild irritative phenomena, 
mild degenerative changes, have not been met.  38 U.S.C.A.  
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 4, 
including §§ 4.55, 4.56, 4.71a, 4.73, 4.118, Diagnostic Codes 
5003, 5010, 5301-5309, 7803-7805 (2002). 

3.  The schedular criteria for an evaluation in excess of 10 
percent for retained foreign body, right knee, with mild 
scarring and mild degenerative changes, have not been met.  
38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321, Part 4, including §§ 4.55, 4.56, 4.71a, 4.73, 4.118, 
Diagnostic Codes 5003, 5010, 5301-5309, 7803-7805 (2002). 

4.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met. 38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the 
issues on appeal has proceeded in accordance with the law and 
regulations regarding these matters. 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).



Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision and statement of the case apprised the 
veteran of the reasons and bases for the VA decision, as well 
as the applicable law.  Additionally, an October 2001 letter 
apprised the veteran of the information and evidence he 
needed to submit to substantiate his claim, as well as VA's 
development assistance.  Moreover, a March 2003 letter 
informed the veteran of changes in the law with respect to 
the diagnostic criteria concerning scar disabilities.  Based 
on the above, the Board finds that the requirements under the 
VCAA with respect to the duty to notify have been satisfied 
in this case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record are VA 
examination reports.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Increased disability rating-in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).



Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

Total disability rating based on individual unemployability

According to the law, entitlement to TDIU benefits requires 
evidence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

Discussion

I.  Increased rating for retained foreign bodies, mild 
degenerative changes, left shoulder.

Factual background

Historically, the record shows the veteran was wounded by 
mortar fire during the Korean War.  Prior to 199, however, he 
did not mention any left should area wound.  Nevertheless, X-
rays taken in October 1999 revealed shrapnel in the area.  
Therefore, service connection for this disability was 
established in a February 2000 rating action.  At the same 
time, a 10 percent disability evaluation was assigned.  The 
veteran now seeks a higher evaluation.  

Relevant evidence reflects that a July 1999 VA outpatient 
treatment report documented ongoing left shoulder pain, 
particularly when reaching overhead.  VA X-rays revealed a 
deformity of the left humeral head.

Upon VA examination in October 1999, the veteran presented 
with complaints of pain.  Objectively, there was no swelling, 
erythema or instability of the left shoulder.  There was also 
no observed musculoskeletal deformity, and the veteran denied 
stiffness.  Strength of the upper extremities was 5/5.  The 
veteran's left shoulder range of motion was as follows: 
elevation to 150 degrees, abduction to 160 degrees, adduction 
to 30 degrees, external rotation to 90 degrees, and internal 
rotation to 40 degrees.  

The veteran was treated by a private physician in July 2001.  
At that time, he exhibited full range of motion of all 
extremities.

When the veteran was next examined by VA in October 2001, he 
again complained of pain, described as "intermittent."  He 
stated that he felt his range of motion was "okay."  It was 
noted that he could carry a bucket of water with his left arm 
without any difficulty.  It was further noted that his left 
shoulder disability was not associated with any neurological 
symptoms such as numbness or tingling.  There was crepitus, 
but there was no significant tenderness in the shoulders 
across the musculature of the upper back and neck.  Left 
shoulder range of motion was as follows: elevation to 160 
degrees, abduction to 160 degrees, external rotation to 60 
degrees, and internal rotation to 50 degrees.  

In addition to the VA examinations detailed above, the 
veteran also was evaluated by a private physician in October 
2001.  A report of treatment noted that the veteran's range 
of motion was normal in all joints.  It was also revealed 
that the veteran had equal strength against resistance in all 
directions with respect to all extremities.   



Analysis

The veteran is presently assigned a 10 percent disability 
evaluation for retained foreign bodies, mild degenerative 
changes, left shoulder, pursuant to Diagnostic Code 5010.  
That Code section instructs that arthritis due to trauma, 
substantiated by X-ray findings, should be rated as 
degenerative arthritis under Diagnostic Code 5003.  That Code 
section then provides that such degenerative arthritis should 
be rated based on limitation of motion of the affected joint.  
If non-compensable under the appropriate Diagnostic Cod, a 10 
percent rating is for application of each major joint 
affected by limitation of motion.  (The shoulder is a major 
joint.  38 C.F.R. § 4.45.) 

Diagnostic Code 5201 addresses limitation of motion with 
respect to the shoulder.  The criteria differ depending on 
whether the extremity at issue is major or minor.  As the 
veteran's left arm is non-dominant, only the criteria for the 
minor upper extremity have been detailed at this time.  

Under Diagnostic Code 5201, an evaluation of 20 percent is 
warranted for limitation of motion of either extremity at 
shoulder level.  An evaluation of 30 percent applies where 
the evidence shows limitation of the minor extremity to 25 
degrees from the side.  No higher evaluation is available 
under this Diagnostic Code with respect to the minor 
extremity, and 38 C.F.R. § 4.31 provides that where the 
schedule does not provide a 0 percent evaluation for a 
Diagnostic Code, a 0 percent shall be assigned when the 
requirements for a compensable evaluation are not met.  

Upon VA examination in October 1999, the veteran's left 
shoulder range of motion was as follows: elevation to 150 
degrees, abduction to 160 degrees, adduction to 30 degrees, 
external rotation to 90 degrees, and internal rotation to 40 
degrees.  His range of motion was next noted in a July 2001 
private treatment report, in which he had full mobility.  
Next, upon VA examination in October 2001, his left shoulder 
range of motion was as follows: elevation to 160 degrees, 
abduction to 160 degrees, external rotation to 60 degrees, 
and internal rotation to 50 degrees.  Finally an October 2001 
treatment report noted normal range of motion in all joints.  

As noted above, in order to be entitled to a 20 percent 
evaluation under Diagnostic Code 5201, there must be 
limitation of motion at shoulder level.  As demonstrated by 
38 C.F.R. § 4.71a, Plate I, 90 degrees constitutes shoulder 
level.  Thus, as the medical evidence reveals left arm 
elevation consistently in excess of shoulder level, a higher 
rating is not warranted based on application of Diagnostic 
Code 5201.  

In determining that an increased disability evaluation for 
the veteran's left shoulder disability is not warranted, the 
Board has considered the extent to which function is 
additionally impaired due to factors such as pain, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  In this vein, the Board 
acknowledges a July 1999 outpatient treatment report 
documents ongoing left shoulder pain, particularly when 
reaching overhead.  Such pain was again reported upon VA 
examination in October 1999 and in October 2001.  The Board 
further acknowledges the veteran's statements that he was 
unable to lift heavy objects or work over his head.  

Despite the difficulties described by the veteran above, 
however, the October 1999 VA examination revealed that there 
was no swelling, erythema or instability of the left 
shoulder.  There was also no observed musculoskeletal 
deformity, and the veteran denied stiffness.  Strength of the 
left upper extremity was 5/5.  Moreover, in a July 2001 
treatment report, it was noted the veteran had very little 
limitation and that he did not have much pain.  Furthermore, 
at his October 2001 VA examination, the veteran specified 
that his left shoulder pain was intermittent rather than 
constant.  He also stated that his range of motion was 
"okay."  It was noted that he could carry a bucket of water 
with his left arm without any difficulty.  It was further 
noted that his left shoulder disability was not associated 
with any neurological symptoms such as numbness or tingling.  
Additionally, while crepitus was noted, there was no 
significant tenderness in the shoulders across the 
musculature of the upper back and neck.  Finally, in October 
2001 the veteran denied any redness or swelling of his 
joints, and he had equal strength against resistance in all 
directions with respect to all extremities.  

In view of the foregoing, the Board considers the current 
rating to contemplate any impairment from pain, weakness, 
fatigability, incoordination or the like, and an increased 
rating for the veteran's left shoulder disability due to 
additional functional limitation is not warranted.  

The Board has also contemplated whether any alternate 
Diagnostic Codes could serve as a basis for an increased 
rating for the veteran's left shoulder disability.  
As there is no showing of ankylosis, Diagnostic Code 5200 is 
not for application.  
With respect to Diagnostic Code 5202, concerning impairment 
of the humerus, the Board does note VA X-ray findings showing 
deformity of the humeral head.  However, the evidence does 
not establish impairment such as loss of head, nonunion, 
fibrous union, recurrent dislocation or malunion such as to 
warrant application of that Code section.  Likewise, the 
evidence does not reveal clavicle or scapula impairment such 
as dislocation, nonunion or malunion as to warrant the 
application of Diagnostic Code 5203.  As the veteran's left 
shoulder does not involve scarring, no inquiry need be made 
into Diagnostic codes related to skin disorders and to he 
extent the wound for which service connection has been 
established would involve muscle impairment, the relevant 
diagnostic codes addressing muscle injury contemplate 
impairment due to limitation of motion for which the veteran 
is already evaluated.  There is also no evidence of moderate 
or moderately severe injury as defined in the regulations.  
See 38 C.F.R. § 4.56 and Diagnostic Codes 5301 to 5306.  

Lastly, the evidence does not reflect that the veteran's left 
shoulder disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the veteran's presently assigned 10 percent 
rating for retained foreign bodies, mild degenerative 
changes, left shoulder, is appropriate and consistent with 
his documented symptomatology.  There is no basis for a 
higher evaluation at this time.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


II.  Increased rating for retained foreign body, multiple, 
cervical neck of right humerus, mild scarring and mild 
irritative phenomena, mild degenerative changes

Factual background

Historically, in an October 1954 rating decision, the veteran 
was awarded service connection for a cicatrix of the right 
shoulder with retained foreign bodies combined with multiple 
cicatrices of the right knee with retained foreign bodies, as 
10 percent disabling effective August 1954.  Pursuant to a 
February 1965 rating decision, the veteran was awarded a 
separate 10 percent rating for multiple foreign bodies, 
surgical neck of the right humerus, with mild scarring and 
mild irritative phenomena, effective August 1954.  The 10 
percent rating has been effect since that time.  

The relevant evidence concerning this matter includes an 
examination conducted for VA purposes in October 1999.  This 
revealed there was no swelling, erythema or instability of 
the right shoulder.  There was also no observed 
musculoskeletal deformity, and the veteran denied stiffness.  
Strength of the right upper extremity was 5/5.  The veteran's 
right shoulder range of motion was as follows: elevation to 
150 degrees, abduction to 160 degrees, adduction to 30 
degrees, external rotation to 90 degrees, and internal 
rotation to 40 degrees.  

The veteran was treated by a private physician in July 2001.  
At that time, he exhibited full range of motion of all 
extremities.  It was noted that the veteran had very little 
limitation and that he did not have much pain.

Upon VA examination in October 2001, the veteran specified 
that his right shoulder pain was productive only of mild pain 
a few times a month.  He stated that such pain was 
uncomfortable, but did not limit his right arm function.  
Additionally, while crepitus was noted, there was no 
significant tenderness in the shoulders across the 
musculature of the upper back and neck.   His right shoulder 
range of motion was as follows: elevation to 155 degrees, 
abduction to 145 degrees, external rotation to 64 degrees, 
and internal rotation to 58 degrees.  

An October 2001 treatment record revealed normal range of 
motion in all joints.  At that time, the veteran had equal 
strength against resistance in all directions with respect to 
all extremities.  

Analysis

The veteran is presently assigned a 10 percent disability 
evaluation for the disability at issue pursuant to Diagnostic 
Codes 5010 and 7804.  As discussed above, Diagnostic Code 
5010 instructs that arthritis due to trauma, substantiated by 
X-ray findings, should be rated as degenerative arthritis 
under Diagnostic Code 5003.  That Diagnostic Code then 
provides that such degenerative arthritis should be rated 
based on limitation of motion of the affected joint, with a 
10 percent rating to be assigned with arthritis in a major 
joint if limitation of motion is non-compensable under the 
appropriate Diagnostic Code.  

Diagnostic Code 5201 addresses limitation of motion with 
respect to the shoulder.  The criteria differ depending on 
whether the extremity at issue is major or minor.  As the 
veteran's right arm is dominant, only the criteria for the 
major upper extremity have been detailed at this time.  

Under Diagnostic Code 5201, an evaluation of 20 percent is 
warranted for limitation of motion at shoulder level.  An 
evaluation of 30 percent applies where the evidence shows 
limitation of the major extremity to midway between the side 
and shoulder level.  A 40 percent evaluation, the highest 
rating under this code, is warranted for limitation of motion 
to 25 degrees from the side.  

Upon VA examination in October 1999, the veteran's right 
shoulder range of motion was as follows: elevation to 150 
degrees, abduction to 160 degrees, adduction to 30 degrees, 
external rotation to 90 degrees, and internal rotation to 40 
degrees.  His range of motion was next noted in a July 2001 
private treatment report, when he had full mobility.  Next, 
upon VA examination in October 2001, his right shoulder range 
of motion was as follows: elevation to 155 degrees, abduction 
to 145 degrees, external rotation to 64 degrees, and internal 
rotation to 58 degrees.  Finally an October 2001 treatment 
report revealed normal range of motion in all joints.  

As noted above, in order to be entitled to an evaluation of 
20 percent under Diagnostic Code 5201, there must be 
limitation of motion at shoulder level.  As demonstrated by 
38 C.F.R. § 4.71a, Plate I, 90 degrees constitutes shoulder 
level.  Thus, as the medical evidence reveals right arm 
elevation consistently in excess of shoulder level, a higher 
rating is not warranted based on application of Diagnostic 
Code 5201.  

In determining that an increased disability evaluation for 
the veteran's right shoulder disability is not warranted, the 
Board has considered the extent to which function is 
additionally impaired due to factors such as pain, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  In this vein, the Board 
acknowledges the veterans reports of pain upon VA examination 
in October 1999 and in October 2001.  He also complained of 
fatigability.

Despite the complaints described above, however, the October 
1999 VA examination revealed that there was no swelling, 
erythema or instability of the right shoulder.  There was 
also no observed musculoskeletal deformity, and the veteran 
denied stiffness.  Strength of the right upper extremity was 
5/5.  Moreover, in a July 2001 treatment report, it was noted 
that the veteran had very little limitation and that he did 
not have much pain.  Furthermore, at his October 2001 VA 
examination, the veteran specified that his right shoulder 
pain was productive only of mild pain a few times a month.  
He stated that such pain was uncomfortable, but did not limit 
his right arm function.  Additionally, while crepitus was 
noted, there was no significant tenderness in the shoulders 
across the musculature of the upper back and neck.  Finally, 
in October 2001, the veteran denied any redness or swelling 
of his joints.  He had equal strength against resistance in 
all directions with respect to all extremities.  

Based on the foregoing, the Board considers the current 
rating to contemplate any impairment secondary to pain, 
weakness, fatigability and the like, and that an increased 
rating for the veteran's right shoulder disability due to 
additional functional limitation is not warranted.  

The Board has also contemplated whether any alternate 
Diagnostic Codes could serve as a basis for an increased 
rating for the veteran's right shoulder disability.  As there 
is no showing of ankylosis, Diagnostic Code 5200 is not for 
application.  The evidence also does not reveal impairment of 
the humerus, such as loss of head, nonunion, fibrous union, 
recurrent dislocation or malunion, so Diagnostic Code 5202 is 
inapplicable here.  Finally, as the evidence does not reveal 
clavicle or scapula impairment such as dislocation, nonunion 
or malunion, Diagnostic Code 5203 does not apply.  

The record does show, however, that the veteran's right 
should disability includes scarring.  Consideration must 
therefore be given to the provisions of the Rating Schedule 
that addresses this fact.  

In this regard, the Board notes that 38 C.F.R. § 4.118, 
governing disabilities of the skin, underwent revision 
effective August 30, 2002.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the United States Court of Appeals for 
Veterans Claims held that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant" shall 
apply.  

The Board observes that the old versions of Diagnostic Codes 
7803 and 7804 provide for an evaluation where scars are 
poorly nourished, with repeated ulceration, are tender and 
painful.  No such findings are present here, and therefore no 
such rating under these codes is warranted.  Likewise, the 
record does not show any limitation of function is due to 
scarring as to warrant an evaluation under Diagnostic Code 
7805.  

Under the new version of Diagnostic Code 7801, scars, other 
than of the head, face or neck, that are deep or that cause 
limited motion are rated based on their size.  A 10 percent 
evaluation is warranted for scars comprising an area or areas 
exceeding 6 square inches (39 sq. cm.).  A 20 percent 
evaluation is warranted for scars comprising an area or areas 
exceeding 12 square inches (77 sq. cm.).  A 30 percent rating 
applies where the evidence shows scars or scars covering an 
area or areas exceeding 72 square inches (465 sq. cm.).  
Finally, a 40 percent rating applies where the evidence shows 
scars or scars covering an area or areas exceeding 144 square 
inches (929 sq. cm.).  Note (1) to that Code section stated 
that scars in widely separated areas, as on two or more 
extremities or on anterior sand posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) defined a deep 
scar as one associated with underlying soft tissue damage.  

The VA examination in October 1999 revealed that the 
dimensions of the veteran's right shoulder scar were 1.5 cm 
by 1 cm.  Upon examination in October 2001, the scar was 
noted to be 2 cm in size.  As mentioned above, a 10 percent 
evaluation under the revised Diagnostic Code 7801 requires 
evidence demonstrating scars comprising an area or areas 
exceeding 6 square inches (39 sq. cm.).  Those criteria have 
not been satisfied and therefore Diagnostic Code 7801, as 
amended effective August 30, 2002, does not permit a separate 
rating for the veteran's right shoulder scar.  

The revised version of Diagnostic Code 7802 addresses 
superficial scars other than on the head, face or neck that 
do not cause limited motion.  A 10 percent evaluation under 
this code is warranted when the scar covers an area of 144 
square inches (929 square cm) or greater.  As indicated 
above, this size scar is not shown, so an evaluation under 
this code is not warranted.  

The new version of Diagnostic Codes 7803, 7804, and 7805 are 
essentially the same as old codes 7803, 7804 and 7805 
discussed previously requiring unstable scars, painful scars 
and limitation of function of the affected part to warrant a 
compensable evaluation.  Accordingly, as these conditions are 
not present, these Diagnostic Codes do not provide a basis 
for a separate rating in this regard.  

In summation, the Board has considered both the old and new 
versions of the Diagnostic Codes found under 38 C.F.R. 
§ 4.118, for disabilities of the skin.  Following a thorough 
review of the record it was determined that neither the 
earlier or current versions of those Code sections serves as 
a basis for an increased rating here.  

As to the contention that consideration should be given to 
Diagnostic Codes that contemplate muscle wounds, while the 
service medical records show penetrating shrapnel wounds to 
the right shoulder with debridement, the record does not 
contain indications of some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side 
to warrant a moderate disability rating of the muscles.  See 
38 C.F.R. §§ 4.56, 4.73.  Likewise, the evidence does not 
contain findings of palpable loss of deep fascia, muscle 
substance, loss of normal firm resistance of muscles as 
compared with the sound side, or positive evidence of 
impairment to warrant a moderately severe disability rating 
of the muscles.  Id.  Thus, an evaluation of the veteran's 
disability as a muscle injury does not result in an increased 
rating.  

Lastly, the evidence does not reflect that the veteran's 
right shoulder disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the presently assigned 10 percent rating under 
Diagnostic Codes 5010-7084 for the veteran's retained foreign 
body, multiple, cervical neck of right humerus, mild scarring 
and mild irritative phenomena, mild degenerative changes is 
appropriate and there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Increased rating for retained foreign body, right knee, 
with mild scarring and mild degenerative changes

Factual background

Historically, in an October 1954 rating decision, the veteran 
was awarded service connection for multiple cicatrices of the 
right knee with retained foreign bodies, as 10 percent 
disabling effective August 1954.  This rating was in 
combination with the veteran's right shoulder.  In a February 
1965 rating decision, the veteran was awarded a separate 10 
percent rating for his right knee disability, effective 
November 1964.  The 10 percent rating has been effect since 
that time.  

Records obtained in connection with this appeal reveal that 
upon VA examination in October 1999, the veteran had 
complaints of sharp, intermittent right knee pain.  
Objectively, the veteran had right knee flexion to 140 
degrees.  There was no swelling or effusion.  Gait was even 
and steady.  No scars were observed.  

Records dated in July 2001, revealed full range of motion of 
all extremities.  It was noted that the veteran had very 
little limitation and that he did not have much pain.

Upon VA examination in October 2001, the veteran complained 
of right knee pain, especially with weather changes or in 
damp or cold weather.  However, the veteran stated that his 
right knee disability did not limit his activity.  He did not 
use crutches, braces or canes, and he denied episodes of 
locking or giving away.  Objectively, he had flexion to 130 
degrees and extension to 0 degrees.  While the right knee was 
tender, there was no effusion.  The examiner noted that any 
right knee scars were too faint to be identified.

An October 2001 treatment report revealed normal range of 
motion in all joints.  At that time, the veteran had equal 
strength against resistance in all directions with respect to 
all extremities.  At that time, the veteran reported that he 
rarely had a problem with his right knee.  He added that the 
pains "were not that bad" and that his activity was not 
limited.  He was able to walk 5-6 miles without difficulty 
and could climb several flights of stairs.  He denied any 
redness or swelling of his joints.  

Analysis

The veteran is presently assigned a 10 percent disability 
evaluation for retained foreign body, right knee, with mild 
scarring and mild degenerative changes, pursuant to 
Diagnostic Codes 5010 and 7804.  As previously stated, 
Diagnostic Code 5010 instructs that arthritis due to trauma, 
substantiated by X-ray findings, should be rated as 
degenerative arthritis under Diagnostic Code 5003.  That Code 
section then provides that such degenerative arthritis should 
be rated based on limitation of motion of the affected joint, 
with a 10 percent rating assigned for arthritis in a major 
joint affected by limitation of motion, when that limited 
motion is non-compensable under the appropriate Diagnostic 
Code.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees, and a 30 percent rating applies where 
flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

As noted above, in order to be entitled to a 20 percent 
evaluation under Diagnostic Code 5260, the evidence would 
have to demonstrate that flexion is limited to 30 degrees.  
Here the evidence shows flexion was to 140 degrees in October 
1999.  A subsequent VA examination in October 2001 
demonstrated flexion to 130 degrees.  Finally, a private 
treatment report dated October 2001 showed full range of 
motion in all joints.  Therefore, Diagnostic Code 5260 can 
not serve as a basis for an increased rating.  

As noted above, in order to be entitled to a 20 percent 
evaluation under Diagnostic Code 5261, the evidence would 
have to demonstrate that extension is limited to 15 degrees.  
Here the evidence shows there was full extension in October 
1999.  A subsequent VA examination in October 2001 also 
revealed full extension, and the private treatment report 
dated October 2001 showed similar findings.  Therefore, 
Diagnostic Code 5261 can not serve as a basis for an 
increased rating.  

In determining that an increased disability evaluation for 
the veteran's right knee disability is not warranted, the 
Board has considered the extent to which function is 
additionally impaired due to factors such as pain, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  In this vein, the Board 
acknowledges the veterans reports of pain upon VA examination 
in October 1999 and in October 2001.  He particularly noted 
pain with weather changes.  

The Board has thoroughly reviewed the medical evidence and 
finds, however, that despite the veteran's complaints of 
right knee pain, an increased rating based on additional 
limitation of function is not warranted.  In support of this 
conclusion, the Board notes that upon VA examination in 
October 1999, there was no swelling or effusion of the right 
knee.  Gait was even and steady.  Moreover, in the October 
2001 VA examination report, the veteran stated that his right 
knee disability did not limit his activity.  He did not use 
crutches, braces or canes, and he denied episodes of locking 
or giving away.  While the right knee was tender, there was 
no effusion.  Finally, in an October 2001 treatment report it 
was noted the veteran acknowledged that he rarely had a 
problem with his right knee.  He added that the pains "were 
not that bad" and that his activity was not limited.  He was 
able to walk 5-6 miles without difficulty and could climb 
several flights of stairs.  He denied any redness or swelling 
of his joints.  In view of this, the Board considers the 
current rating to contemplate any impairment as may arise due 
to weakness, fatigability, and the like and an increased 
rating for the veteran's right knee disability due to 
additional functional limitation is not warranted. 

The Board has also contemplated whether any alternate 
Diagnostic Codes could serve as a basis for an increased 
rating for the veteran's right knee disability.  
As there is no showing of ankylosis, Diagnostic Code 5256 is 
not for application.  Likewise, the evidence does not reveal 
subluxation or lateral instability, and therefore, Diagnostic 
Code 5257 does not apply.  Nor are there any findings of 
cartilage dislocation with frequent episodes of locking and 
as there is no joint effusion.  Thus, Diagnostic Code 5258 is 
inapplicable.  

It is also necessary, however, to consider the criteria for 
evaluating scars, since that is a specified aspect of this 
disability.  The criteria for evaluating scars has been set 
forth in a previous section of this decision.  As to there 
applicability here, it is obvious that scars that are no 
linger capable of being observed can not be said to be of 
such a size as to warrant a compensable evaluation under the 
current criteria for evaluating scars that contemplate that 
aspect of scars.  For the same reason, any such scars can not 
be said to be unstable, painful, tender, poorly nourished, 
ulcerating or to cause limitation of function as to warrant 
an evaluation under any other relevant Diagnostic Code for 
rating scars, old or new.  (Indeed, no such findings were 
reflected in any current medical record.)

In summation, the Board has considered both the old and new 
versions of the Diagnostic Codes found under 38 C.F.R. 
§ 4.118, for disabilities of the skin.  Following a thorough 
review of the record it was determined that neither the 
earlier or current versions of those Code sections serves as 
a basis for a separate rating here.  

Lastly, the evidence does not reflect that the veteran's 
right knee disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

[As to the contention, the veteran's knee disability should 
be rated under a Diagnostic Code that contemplated muscle 
wounds, that would require the presence of a moderately 
severe impairment.  38 C.F.R. § 5.46, Diagnostic Codes 5310 
to 5312.  The current evidence of record does not contain 
indications of palpable loss of deep fascia, or muscle 
substance, or loss of normal firm resistance of muscles as 
compared with the sound side, or positive evidence of 
impairment as would reflect the presence of a moderately 
severe impairment.  38 C.F.R. § 4.56.  Accordingly, an 
evaluation of the disability as a muscle injury would not 
yield a rating in excess of that which is currently 
assigned.]  

IV.  Total disability rating based on individual 
unemployability due to service-connected disabilities.

Analysis

The veteran filed an application for TDIU in May 2001.  He 
indicated that all of his service-connected disabilities 
prevent him from securing or following any substantially 
gainful occupation.  His application revealed that he last 
worked as a laborer in August 1996 when he became to disabled 
too work.  The veteran indicated that he had a high school 
diploma.  He reported that he had not been under a doctor's 
care and/or hospitalized within the 12 months previous to his 
application.

As noted previously, a veteran is entitled to a total 
disability evaluation based on individual unemployability if 
he is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In the 
present case, the veteran is assigned a 10 percent disability 
rating for retained foreign bodies, mild degenerative 
changes, left shoulder.  He also has a 10 percent rating for 
retained foreign body, multiple, cervical neck of right 
humerus, mild scarring and mild irritative phenomena, mild 
degenerative changes.  Finally, he has a 10 percent rating 
for retained foreign body, right knee, with mild scarring and 
mild degenerative changes.  As the veteran's combined rating 
for service-connected disabilities does not meet the 
thresholds set forth under 38 C.F.R. § 4.16(a), he can not 
achieve a total rating in that manner.  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it then becomes necessary to consider the 
veteran's claim under 38 C.F.R. § 4.16(b).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a). Id.

The issue is then whether the veteran's service connected 
disabilities, as previously noted, preclude him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  Disability ratings of themselves 
recognize there is impairment, rendering it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, treatment records from a private 
physician reveal that the veteran stated that he retired a 
few years ago because dust from work made his nose congested 
and he would just get tired easily.  These are not service 
connected impairments.  The veteran further indicated that he 
thought he could go back to work, but that he would probably 
get tired at the end of the day and have some aches and 
pains.  (He retired in 1997 from a job in a grain elevator, 
at which time he was 70 years old.)  Further, while VA 
examination in October 2001 noted that the veteran could not 
perform heavy lifting overhead and that he fatigued easily if 
overworked, there was no finding that the veteran was 
unemployable.  The veteran was capable of walking 5 to 6 
miles at a relaxed pace and, orthopedically, his service-
connected disabilities were said to cause only mild pain, and 
no limitation of function.   

In view of the foregoing and with only minimal findings or 
complaints associated with service connected disability, the 
Board concludes there is no reasonable basis to find the 
veteran unemployable by reason of his service connected 
disabilities.  Any impairment these service connected 
disabilities cause is adequately reflected in their current 
ratings.  Accordingly, the veteran's claim for entitlement to 
TDIU is denied.  


ORDER

Entitlement to an increased rating for retained foreign 
bodies, mild degenerative changes, left shoulder, is denied.

Entitlement to an increased rating for retained foreign body, 
multiple, cervical neck of right humerus, mild scarring and 
mild irritative phenomena, mild degenerative changes, is 
denied.

Entitlement to an increased rating for retained foreign body, 
right knee, with mild scarring and mild degenerative changes, 
is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

